Citation Nr: 1708756	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  15-26 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from July 1960 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, inter alia, awarded service connection for PTSD and assigned an initial evaluation of 30 percent, effective February 28, 2013.

In the July 2014 rating decision, the RO also denied a claim for entitlement to a total disability rating for individual unemployability based on service-connected disability (TDIU) where it found that the Veteran had failed to return VA Form 21-890, Veteran's Application for Increased Compensation Based on Unemployability.  The RO explained that this form required him to furnish his employment history for the five-year period prior to the date on which he became too disabled to work, and as of the date of its decision, the Veteran had not provided this essential information.  Appellant was notified of this decision, and the only issue that he raised in his September 2014 notice of disagreement and July 2015 VA Form 9, pertained to his PTSD claim.

Notably, the Secretary acknowledges the United States Court of Appeals for Veterans Claims' holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which pertains to a TDIU claim raised after an increased rating claim was in appellate status; however, here, the facts are distinguishable where the TDIU claim and the PTSD claim were filed in the same application and denied in the same rating decision and the Veteran submitted no statement of disagreement with the TDIU.  Pursuant to 38 C.F.R. 20.201, "[i]f the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time," as it did here, "the specific determinations with which the claimant disagrees must be identified."  The Veteran did not disagree with the TDIU, only asserting that his PTSD rating should essentially be 50 percent.  Given such, this issue is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA examination for his service-connected PTSD in March 2014.  Since that time, the record reflects that his symptoms may have worsened.  Specifically, in multiple statements, the Veteran has indicated that the medical evidence of record does not accurately reflect his disability picture, and has requested re-evaluation of his psychiatric symptomatology.  See Notice of Disagreement received September 30, 2014; correspondence received July 20, 2015 with attachments.  Private treatment notes from El Paso Behavioral Health System received in July 2015 demonstrate possible worsening of his PTSD symptoms as well.  In light of the above, the Board finds that a VA examination is necessary to ascertain the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from May 2015 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected PTSD.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.

The examiner should specifically consider the contentions expressed in the Veteran's Notice of Disagreement, received September 30, 2014, and in additional correspondence from the Veteran received on July 20, 2015.

The examiner should also consider treatment notes provided by El Paso Behavioral Health System that were received by the Board in July 2015.

3.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

